     Case 5:20-cv-01493-MCS-SHK Document 24 Filed 10/29/20 Page 1 of 4 Page ID #:172




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
12      SECURITIES AND EXCHANGE                     Case No. 5:20-cv-01493-MCS (SHKx)
        COMMISSION,
13
                     Plaintiff,                     FINAL JUDGMENT AS TO
14                                                  DEFENDANTS GREEN GROWTH
15            vs.                                   VENTURES, LLC AND
                                                    EXTRACTION CAPITAL TIER 1,
16      ANTHONY TODD JOHNSON (aka                   LLC
        TODD JOHNSON), et al,
17
                     Defendants.
18
19
20          The Securities and Exchange Commission having filed a Complaint and

21    Defendants Green Growth Ventures, LLC and Extraction Capital Tier 1, LLC

22    (collectively, “Defendants”) having entered a general appearance; consented to the

23    Court’s jurisdiction over Defendants and the subject matter of this action; consented

24    to entry of this Final Judgment without admitting or denying the allegations of the

25    Complaint (except as to jurisdiction); waived findings of fact and conclusions of law;

26    and waived any right to appeal from this Final Judgment:

27
28

                                                   1
     Case 5:20-cv-01493-MCS-SHK Document 24 Filed 10/29/20 Page 2 of 4 Page ID #:173




 1                                               I.
 2          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants
 3    are permanently restrained and enjoined from violating, directly or indirectly, Section
 4    10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
 5    78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
 6    any means or instrumentality of interstate commerce, or of the mails, or of any
 7    facility of any national securities exchange, in connection with the purchase or sale of
 8    any security:
 9          (a)       to employ any device, scheme, or artifice to defraud;
10          (b)       to make any untrue statement of a material fact or to omit to state a
11                    material fact necessary in order to make the statements made, in the light
12                    of the circumstances under which they were made, not misleading; or
13          (c)       to engage in any act, practice, or course of business which operates or
14                    would operate as a fraud or deceit upon any person.
15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
16    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
17    binds the following who receive actual notice of this Final Judgment by personal
18    service or otherwise: (a) Defendants’ officers, agents, servants, employees, and
19    attorneys; and (b) other persons in active concert or participation with Defendants or
20    with anyone described in (a).
21                                               II.
22          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
23    Defendants are permanently restrained and enjoined from violating Section 17(a) of
24    the Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or
25    sale of any security by the use of any means or instruments of transportation or
26    communication in interstate commerce or by use of the mails, directly or indirectly:
27          (a)       to employ any device, scheme, or artifice to defraud;
28          (b)       to obtain money or property by means of any untrue statement of a

                                                       2
     Case 5:20-cv-01493-MCS-SHK Document 24 Filed 10/29/20 Page 3 of 4 Page ID #:174




 1                 material fact or any omission of a material fact necessary in order to
 2                 make the statements made, in light of the circumstances under which
 3                 they were made, not misleading; or
 4          (c)    to engage in any transaction, practice, or course of business which
 5                 operates or would operate as a fraud or deceit upon the purchaser.
 6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
 7    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
 8    binds the following who receive actual notice of this Final Judgment by personal
 9    service or otherwise: (a) Defendants’ officers, agents, servants, employees, and
10    attorneys; and (b) other persons in active concert or participation with Defendants or
11    with anyone described in (a).
12                                              III.
13          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
14    Defendants are permanently restrained and enjoined from violating Section 5 of the
15    Securities Act [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any
16    applicable exemption:
17          (a)    Unless a registration statement is in effect as to a security, making use of
18                 any means or instruments of transportation or communication in
19                 interstate commerce or of the mails to sell such security through the use
20                 or medium of any prospectus or otherwise;
21          (b)    Unless a registration statement is in effect as to a security, carrying or
22                 causing to be carried through the mails or in interstate commerce, by any
23                 means or instruments of transportation, any such security for the purpose
24                 of sale or for delivery after sale; or
25          (c)    Making use of any means or instruments of transportation or
26                 communication in interstate commerce or of the mails to offer to sell or
27                 offer to buy through the use or medium of any prospectus or otherwise
28                 any security, unless a registration statement has been filed with the

                                                       3
     Case 5:20-cv-01493-MCS-SHK Document 24 Filed 10/29/20 Page 4 of 4 Page ID #:175




 1                  Commission as to such security, or while the registration statement is the
 2                  subject of a refusal order or stop order or (prior to the effective date of
 3                  the registration statement) any public proceeding or examination under
 4                  Section 8 of the Securities Act [15 U.S.C. § 77h].
 5           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
 6    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
 7    binds the following who receive actual notice of this Final Judgment by personal
 8    service or otherwise: (a) Defendants’ officers, agents, servants, employees, and
 9    attorneys; and (b) other persons in active concert or participation with Defendants or
10    with anyone described in (a).
11                                              IV.
12           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
13    Consent is incorporated herein with the same force and effect as if fully set forth
14    herein, and that Defendants shall comply with all of the undertakings and agreements
15    set forth therein.
16                                              V.
17           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
18    shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
19    Final Judgment.
20                                              VI.
21           There being no just reason for delay, pursuant to Rule 54(b) of the Federal
22    Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith
23    and without further notice.
24
25      Dated: October 29, 2020                        _____________________
                                                       HON. MARK C. SCARSI
26
                                                       U.S. District Court Judge
27
28

                                                      4
